             Case 1:20-cv-10162-FDS Document 29 Filed 08/12/20 Page 1 of 2



                                 UNITED STATES DISTRICT COURT
                                  DISTRICT OF MASSACHUSETTS

_______________________________________
                                       )
SCOTT WOODS and SHIHYUN WOODS, )
                                       )
            Plaintiffs,                )                                Civil Action No.
                                       )                                20-10162-FDS
      v.                               )
                                       )
TESLA, INC.,                           )
                                       )
            Defendant.                 )
_______________________________________)

                  ORDER ADOPTING REPORT AND RECOMMENDATION

SAYLOR, C.J.

         This is a lawsuit arising out of the purchase of an allegedly defective automobile.

Plaintiffs Scott and Shihyun Woods bought a 2017 Tesla Model S 100D from defendant Tesla,

Inc. 1 They allege that the car had multiple defects that Tesla did not repair despite repeatedly

attempting to do so. They have brought suit against Tesla, alleging, among other things, that it

failed to accept a return of the vehicle in violation of the Massachusetts New Vehicle Lemon

Law, Mass. Gen. Laws ch. 90 § 7N1/2.

         On February 3, 2020, Tesla moved to dismiss the Lemon Law claim for failure to state a

claim upon which relief can be granted. It contends that the complaint does not adequately

allege either (1) that it had made “a reasonable number of attempts” to fix any defects with the

car before plaintiffs tried to return it or (2) that those defects “substantially impair[ed]” the car’s

use, market value, or safety. See id. It further contends that the Lemon Law requires plaintiffs to



         1
          It is not entirely clear from the complaint whether they bought the car from Tesla, Inc., or Tesla Motors
Massachusetts, Inc. (See Compl. ¶¶ 7, 9). The difference does not appear material for present purposes. The
complaint also simply names “Tesla” as the defendant; defendant states that its proper name is Tesla, Inc.
          Case 1:20-cv-10162-FDS Document 29 Filed 08/12/20 Page 2 of 2



pursue state-certified arbitration before commencing this action. See id.

       The matter was referred to United States Magistrate Judge M. Page Kelley pursuant to 28

U.S.C. § 636(b)(1)(B) for a report and recommendation. On June 23, 2020, Magistrate Judge

Kelley issued a report recommending that the motion be denied.

       Tesla timely filed an objection to the report and recommendation. See Fed. R. Civ. P.

72(b). It objects to the following conclusions: (1) that the complaint adequately alleged that

Tesla had made a reasonable number of attempts to cure any defects with the car; (2) that the

complaint adequately alleged that the car’s defects substantially impaired its use, market value,

or safety; and (3) that the Lemon Law did not require plaintiffs to engage in state-certified

arbitration before they could commence this action.

       Upon de novo review of the report and recommendation of the Magistrate Judge, the

Court hereby ADOPTS the recommendation. Accordingly, Tesla’s motion to dismiss Count 1 of

the complaint is DENIED.

So Ordered.

                                                          /s/ F. Dennis Saylor IV
                                                          F. Dennis Saylor IV
Dated: August 12, 2020                                    Chief Judge, United States District Court




                                                 2
